Title: To Thomas Jefferson from Robert R. Livingston, [February–March 1793]
From: Livingston, Robert R.
To: Jefferson, Thomas



Dr Sir
[Feb.-Mch. 1793]

I find with great regret that a report which circulates here of your intention to resign your office gains credit. It appears to me that there are many motives as well of a public as of a private nature which should induce you to take this resolution with great deliberation. Your present station holds you up to the view of your country in the most conspicuous point of light. The attacks which your enemies in administration have made upon you have excited the public attention and served to convince those who were not acquaintd with your character of your attatchment to the Liberties of your country in a station in which it might have been expected that you would have some byass to a contrary sentiment. Not to have been [redirected?] by the spirit of the corps has done no little honor to your virtue and to your firmness. Will not the latter lose somewhat of its luster if by resigning at this period you suffer yourself in appearance to be drumed out of the regiment and that too when there is every reasonable ground to hope that upon the first vacancy you will be promoted to the command of the troops? The interest that the public will derive from your continuing in your present station independant of your talents experience and knowledge of business are too obvious to have escaped your observation. In a fluctuating government where the members of the legislature are constantly changing and only part of the year in session what better check is there on the encroachments of administration than one of their own body who shall refuse to concur in improper measures? A post in an enemies country serves at once to compell them to act with caution and as point of raliament for the broken troops of the garrison. I submit these hasty thoughts to your consideration and shall rejoice if you afford me an opportunity of contradicting the report which is so little relished by your friends and those of the country.
Having hitherto spoken to you as a statesman let me ask you a question as a philosopher which I have put in vain to those of this place (tho this indeed is no wonder since you will find by the list of members of your philosophical society at Philadelphia that it is impossible to find a philosopher at New York). Some time before it snows the air is extremely cold but immediately before the snow falls the thermometer rises many degrees it after falls again during the snow storm and almost always after it is over. If as is now the received opinion the air acts as a menstruum to disolve water it would hold more in solution while it was warm than when cold and the reverse of  what I have observed should take place it should be colder when the snow was about to fall than at any other time—to what cause is this to be attributed? My own Idea is that water disolved in air is incapable of freezing as indeed is evident from water being held in solution in air When the thermometer is many degrees below the freezing point. But as warm air will disolve much more water than cold when the air becomes cold and its volume is diminished it brings the particles of water nearer they naturally attract each other quit the menstruum in which they were disolved [shoot?] into crystals and assume those regular forms in which snow is always found. In their passage from water to snow they give out a quantity of heat which occasiones the rise of the thermometer that is always observable just before the snow falls. This accounts for the two phenomena that distinguish snow from hail its regular formation and the fall of the thermometer—its rise after the snow has fallen is natural since the cause that rendered it warm has ceased to operate and the renewed capacity of
